Case 2:20-cv-00078-JRG Document 90-1 Filed 01/13/21 Page 1 of 14 PageID #: 3424




                                EXHIBIT A
Case 2:20-cv-00078-JRG Document 90-1 Filed 01/13/21 Page 2 of 14 PageID #: 3425
                                                                              I 1111111111111111 11111 111111111111111 11111 11111 11111 11111 111111111111111111
                                                                                                            US007218923B2


  c12)   United States Patent                                                          (IO)   Patent No.:                   US 7,218,923 B2
         Hartikainen et al.                                                            (45)   Date of Patent:                          May 15, 2007

  (54)   CONTROL OF TERMINAL APPLICATIONS                                          (56)                       References Cited
         IN A NETWORK ENVIRONMENT
                                                                                                     U.S. PATENT DOCUMENTS
  (75)   Inventors: Auvo Hartikainen, Tampere (FI); Kari                                5,908,265     A * 6/1999 Mostkoff ..................... 405/29
                    Silfverberg, Mouhijarvi (FI); Markku                                6,836,548     Bl * 12/2004 Anderson et al. ............. 380/28
                    Kontio, Palojoki (FI); Kari Miettinen,                          2003/0115280      Al* 6/2003 Quine et al. ................ 709/207
                    Klaukkala (FI); Isaac De La Pena,                               2004/0019626      Al* 1/2004 Shepherd et al ............ 709/202
                    Espoo (FI); Elina Aho, Tampere (FI);                            2004/0199586      Al* 10/2004 Kaler et al. ................. 709/206
                    Arto Tiihonen, Oulu (FI); Arto
                                                                                    2005/0144619      Al* 6/2005 Newman .................... 717/177
                    Pussinen, Oulu (FI); Juha P.
                    Hartikainen, Oulu (FI)

  (73)   Assignee: Nokia Corporation, Espoo (FI)                                   * cited by examiner

  ( *)   Notice:     Subject to any disclaimer, the term of this                  Primary Examiner-Danh Cong Le
                     patent is extended or adjusted under 35                      (74)Attorney, Agent, or Firm-Squire, Sanders & Dempsey,
                     U.S.C. 154(b) by 233 days.                                   LLP.

  (21)   Appl. No.: 10/862,878                                                     (57)                          ABSTRACT

  (22)   Filed:       Jun. 8, 2004
                                                                                  A mechanism and method for controlling the rights and/or
  (65)                     Prior Publication Data                                 behavior of applications in a terminal, especially in a mobile
                                                                                  terminal, are disclosed. At least some of the messages
         US 2005/0135388 Al            Jun. 23, 2005                              generated by an application residing in the terminal and
                                                                                  destined for a communication network are diverted to an
  (30)             Foreign Application Priority Data                              independent controlling entity also residing in the terminal.
    Dec. 18, 2003      (FI)     .................................. 20031860       In the controlling entity, the messages are controlled before
                                                                                  being transmitted to the network. Depending on the appli-
  (51)   Int. Cl.                                                                 cation and its behavior in the terminal, the control entity may
         H04M 3/00                    (2006.01)                                   modify the messages or even prevent their sending to the
  (52)   U.S. Cl. ...................... 455/418; 455/410; 455/411;               network. The modification may include inserting control
                                          709/207; 709/246; 707/717               data, such as a digest, which can be used to authenticate the
  (58)   Field of Classification Search ................ 455/411,                 application.
             455/410, 418; 709/207, 246; 717/177; 707/717
         See application file for complete search history.                                           40 Claims, 6 Drawing Sheets



                                             100

                       200,                                                                 TAMPER RESISTANT AREA
                      ,J


            APPLI-               APPLI-       APPLI-            2
                                         •••           1--1-9-,TRUSTED                                                        250
                                                                                                                       212 ______
           CATION 1             CATION 2     CATION N 1-                                                                                     ~


                                                                ENTITY
                                                                                                               ~
                                                                                                                           POLICY RULE
                                                                                                                              DATABASE

                                     SIP
                                  PROTOCOL
                                    STACK

                                        10




                                                                                                                                                CCE_HMD_000001
Case 2:20-cv-00078-JRG Document 90-1 Filed 01/13/21 Page 3 of 14 PageID #: 3426


  U.S. Patent                    May 15, 2007             Sheet 1 of 6                      US 7,218,923 B2




                                                            111
                                                           ,J

                                                      DELIVERY
                                                       SERVER
                                                                          104
                                                APPLICATION\
                                                 DOWNLOAD
             100                             103



           ~
                                                                     GPRS NETWORK
                                                                                                112
                        102
                                                                                               HSS

                                                                              CALL
                                                                           PROCESSING
                                                                             SERVER
                                         FIG. 1

                                       100
                    210,                                          TAMPER RESISTANT AREA 200
                   ,J             ,J

                                                                      2         212
          APPLI-               APPLI--
         CATION 1             CATION 2 •••                  1----4~1TRUSTED
                                                                     AGENT
           201
                                                                      a

                                                                 APPLICATION
                                               1--____;;;Q'---..-i
                                                                                      211
                                               - - - = § ' - - _ REPOSITORY


                                 10

                                NETWORK
                                                          FIG. 2




                                                                                                      CCE_HMD_000002
Case 2:20-cv-00078-JRG Document 90-1 Filed 01/13/21 Page 4 of 14 PageID #: 3427


  U.S. Patent                  May 15, 2007                 Sheet 2 of 6                         US 7,218,923 B2




                                   212                                  211                           220
                                                                                                      SIP
        APPLI-                  TRUSTED                          APPLICATION                       PROTOCOL
        CATION                   AGENT                           REPOSITORY                          STACK
            START APPLICATION
                                                      2

          ________________ CHECK OF RIGHTS ________             %3~ ____ APPLICATION_CONTROL _
                                         REGISTER APPLICATION
                                         3
                                             INVITE(APPL. ID, ... )
            4                                                                 APPLICATION CHECK
                                                                                 5
                                                                              RESULT(YES/NO)
                                                                               6

                                               INVITE(APPL. ID, ... )
                           8
                                                                                   7
                          MESSAGE CONTROL
                                                          INVITE(APPL. ID, CONTROL DATA, ... )
           __________ r' _____ ·------ ---- 9 _____________________ ----------------------------l--r-_..,..
                    230                                                                                 10



                                                                                             120
                                                                111
                 FIG. 3                                                                AUTHENTICATION
                                                          DELIVERY
                                                           SERVER                          SERVER




                                                                                      CALL
                                                                                   PROCESSING
                                             FIG. 4                                  SERVER




                                                                                                             CCE_HMD_000003
Case 2:20-cv-00078-JRG Document 90-1 Filed 01/13/21 Page 5 of 14 PageID #: 3428


  U.S. Patent                       May 15, 2007                          Sheet 3 of 6                            US 7,218,923 B2




                                                      r/211                        220                    110                   120
                                                                                 ,.J                   ,J                     ,.J

                                                                               SIP                    CALL                 AUTHENTI-
            APPLI-              TRUSTED         APPLICATION                 PROTOCOL               PROCESSING
            CATION               AGENT          REPOSITORY                                                                  CATION
                                                                              STACK                  SERVER                 SERVER
               START APP~
               1?                                ,J   2
                    I CHECK OF RIGHTS I
                                                                                       TOKEN REQUEST
                                                                                         TOKEN

        I                                                                                I
        I                                                                                o
        I                                                                                I
        I                                                                                I

        !           APPLICATION CONTROL IN TERMINAL                                      i
        ''
        '---   -------;----------------------------           --------------------- --- I
                                                                                         '' INVITE
                    230                                                                1----,----1..r       AUTHENTICATION
                                                                                              1b               REQUEST
                                                                                                                      11            -
                                                                                                            AUTHENTICATION
                                                                                                             _ RESPONSE

                                                                                                                INVITE
                                                                                                                 1~ ...


                                                              FIG. 5
                                                100

                          ,.J             ,.J                                            TAMPER RESISTANT AREA
                APPLI-              APPLI-       APPLI-
                                                          1     2
                                                                                                                            250
               CATION 1            CATION 2 ••• CATION N ~---,TRUSTED
                                                                ENTITY
                                                                                                                212
                                                                                                                      ______,___
                                                                                                      ~
                                                                                                                  POLICY RULE
                                                                                                                   DATABASE

                                        SIP
                                     PROTOCOL
                                       STACK
                                                               1----:---
                                                               ~---=---t-1
                                                                                             APPLICATION
                                                                                             REPOSITORY


                                          10


                                                                 FIG. 6 -


                                                                                                                                    CCE_HMD_000004
Case 2:20-cv-00078-JRG Document 90-1 Filed 01/13/21 Page 6 of 14 PageID #: 3429


  U.S. Patent                    May 15, 2007           Sheet 4 of 6                 US 7,218,923 B2




                                        100

                ,J                 ,I                           TAMPER RESISTANT AREA
            APPLI-           APPLI-
           CATION 1         CATION 2 •••
                           260
                  MIDDLEWARE
              MODIFICATION MODULE


                        SIP
                     PROTOCOL
                       STACK




                                              FIG. 7
                                      100
                200,                                            TAMPER RESISTANT AREA
           APPLI-           APPLI-             APPLI-       1
          CATION 1         CATION 2 ••• CATION N            -;-.-
                                                          i--       1




                       260
                 MIDDLEWARE
             MODIFICATION MODULE
                     220
                                                                               211
                    SIP                                          APPLICATION
                 PROTOCOL                                        REPOSITORY
                   STACK

                       12         4


                                              FIG. 8



                                                                                             CCE_HMD_OOOOOS
Case 2:20-cv-00078-JRG Document 90-1 Filed 01/13/21 Page 7 of 14 PageID #: 3430


  U.S. Patent                          May 15, 2007                        Sheet 5 of 6                                     US 7,218,923 B2




                                                                                         110                           120
                                                                                        ,J                         rJ
                                                                                CALL                          DELIVERY
        USER                          TERMINAL                               PROCESSING                        SERVER
                                                                               SERVER

          START DOWNLOAD.
                900
                   ri                    -    APPLICATION DOWNLOA[ REQUEST
                                             ~-------1----'--~I
                                                                           1                                 io
                                                                                                       GENERATION OF
                                                                                                   APPLICATION INSTANCE
                                                                                                 SPECIFIC KEY AND IDENTIFIER
                                              _ ENCRYPTED CONTENT,Rlt3HTS MODULE
                                              -                      tJ
                STARTAPPLN                                       903
                ,.,                      -        905
           9041
                             CHECK OF RIGHTS
                                                  N              l
                                                      TOKEN REQUEST(APPLN INSTANCE ID)                                 .
                                                            ti
                                                        906
                                                                                                            BINDING TOKEN TO
                                                                                                            APPLN INSTANCE ID
                                                             TOKEN         §OB

          r--- ----- ---------------- ---------------- ---- - -----,
          ''                                                                 ''
          i' APPLICATION CONTROL IN TERMINAL I'
           ''
           1____ - - - -   ---p------------ --------------------.. ______''  1



                        · 230                INVITE(DIGEST, APPLN INST. ID)
                                                       fl
                                                      909
                                                                          SEARCH OF CORRECT
                                                                           DELIVERY SERVER

                                                                                                 AUTHENTICATION
                                                                                                    REQUEST _                 ~12
                                                                                                   tJ                   -     /V

                                                                                                  911         CALCULATION           I
                                                                                                               OF DIGEST
                 FIG. 9                                                                          AUTHENTICATION
                                                                                                  _ RESPONSE
                                                                                                                  fl
                                                                                                               913
                                                                                  I   INVITATION        I
                                                                                             I



                                                                                                                                        CCE_HMD_OOOOOG
Case 2:20-cv-00078-JRG Document 90-1 Filed 01/13/21 Page 8 of 14 PageID #: 3431


  U.S. Patent                              May 15, 2007                                 Sheet 6 of 6                                  US 7,218,923 B2



                                                                                                    )10                           120
                                                                                                                                 ,I

                                                                                               CALL                           DELIVERY
       USER                          TERMINAL                                               PROCESSING                         SERVER
                                                                                              SERVER
         STARTDOWNLOAD_
                    r"                    -                    APPLICATION DOWNLOAC REQUEST j001_
                   1000                        ~--------+-----'---t-~I                                                                   j002
                                                                                                                    GENERATION OF
                                                                                                                APPLICATION INSTANCE
                                                                                                              SPECIFIC KEY AND IDENTIFIER
                                                           ENCRYPTED CONTENT,RI 3HTS MODULE
                                                  -                    -r'
               START APPLN                _                           1003
              rv                          -               1005
         1004                                             .1
                     I    CHECK OF RIGHTS                             I
          r--- -- -- ---- -- -- -- - - - _ [ _ - - - - - - - - - -- -- -- - - - -- -- - - -- -,
          I                                                                                   I
          I                                                                                   I


          II   APPLICATION CONTROL IN TERMINAL        ·
                                                                                              1
                                                                                              I
          I                                                                                   I
          I                                                                                   I
          '----------------------                --------------------------- I



                                                INVITE(APPLN INST. ID)
                                                                rJ
                                                                                                                       j010
                                                               1009
                                                                                       SEARCH OF CORRECT
                                                                                        DELIVERY SERVER

                                                                                                         INVITE(APPLN IN_ST. ID) 1010
                                                                                                              r'        -         r1
                                                                                                                  1oo 9       GENERATION
                                                                                                                               OFTOKEN
                                                                      TOKEN                 j012             _     TOKEN
                                   j 013       i..._ _ ___;_.:....:..=;;_;__~--1                                   1611

                                  GENERATION
                                   OF DIGEST
                                                                      RESPONSE
                                                                          ti                                 RESPONSE _                  1~16
                                                                      1014                                        r'              -      ['I

                                                                                                                 1015          CHECK OF
                                                                                                                               RESPONSE
                   FIG. 10                                                                                   AUTHENTICATION
                                                                                                              _ RESULT
                                                                                                  j018       -                 1617
                                                                                              I   INVITATION

                                                                                                         I



                                                                                                                                                CCE_HMD_000007
Case 2:20-cv-00078-JRG Document 90-1 Filed 01/13/21 Page 9 of 14 PageID #: 3432


                                                       US 7,218,923 B2
                                1                                                                      2
       CONTROL OF TERMINAL APPLICATIONS                                  prohibit the sending of the message, if it detects that the
          IN A NETWORK ENVIRONMENT                                       application has no pertinent rights or that the application is
                                                                         not behaving, as it should. The controlling entity resides in
                 FIELD OF THE INVENTION                                  a tamper resistant area of the terminal, so that its operation
                                                                    5    cannot be affected by the user or other parties that are
     The present invention relates generally to control of               beyond the control of the network operator. The outbound
  applications residing in a connnunication terminal, espe-              messages of an application are thus controlled by a control-
  cially in a mobile terminal. More particularly, the invention          ling entity, which is totally independent of the applications
  relates to a mechanism for controlling the rights and/or               residing in the terminal. Due to its nature, the controlling
  behavior of terminal applications in a network environment.       10
                                                                         entity is also termed the trusted agent in this context.
           BACKGROUND OF THE INVENTION                                      Thus one embodiment of the invention is the provision of
                                                                         a method for controlling applications in a connnunication
     The current development towards truly mobile computing              terminal. The method includes the steps of sending messages
  and networking has brought on the evolvement of various           15   from an application towards a connnunication network,
  access technologies, which also provide the users with                 where the application resides in the connnunication termi-
  access to the Internet when they are outside their own home            nal, and diverting at least one message destined for the
  network. The first public connnunication network that pro-             connnunication network to a controlling entity residing in
  vides a truly ubiquitous World Wide Web (WWW) access is                the connnunication terminal. The method also includes
  the GSM-based mobile telephone network.                           20   controlling, in the controlling entity, the at least one message
     So far, the use of the Internet has been dominated by               diverted to it before being transmitted from the connnuni-
  person-to-machine connnunications, i.e. information ser-               cation terminal to the connnunication network.
  vices. The evolution towards the so-called third generation
                                                                            In another embodiment the invention provides a terminal
  (3G) wireless networks brings along mobile multimedia
                                                                         for a communication system. The terminal includes one or
  communications, which will also change the way IP-based           25
                                                                         more applications configured to send messages towards a
  services are utilized in public mobile networks. The IP
                                                                         connnunication network and diverting means for diverting
  Multimedia Subsystem (IMS), as specified by the 3rd Gen-
                                                                         selected messages sent from an application and destined for
  eration Partnership Project (3GPP), integrates mobile voice
                                                                         the connnunication network to a controlling entity residing
  communications with Internet technologies, allowing IP-
                                                                         in the terminal, where the controlling entity is configured to
  based multimedia services to be utilized in mobile networks.      30
                                                                         control the selected messages before it is to be transmitted
     The new multimedia capable mobile terminals (multime-
                                                                         to the connnunication network.
  dia phones) provide an open development platform for
  application developers, allowing independent application                  The invention also provides the mechanisms needed in the
  developers to design new services and applications for the             network for controlling the applications residing in a termi-
  multimedia environment. The users may, in turn, download          35   nal, the mechanisms resting on the above operation of the
  the new applications/services to their mobile terminals and            controlling entity. One embodiment the invention thus pro-
  use them therein.                                                      vides a system for authenticating applications in a connnu-
     A drawback related to the open development platform is              nication network. In a communication terminal the system
  the possibility to use fraudulent applications. At present, the        includes at least one application configured to send mes-
  mobile terminals and the mobile connnunication environ-           40   sages towards the connnunication network and diverting
  ment lack sufficient technical means for ascertaining that the         means for diverting at least some of the messages sent from
  applications developed for the open platform behave in an              an application and destined for the connnunication network
  appropriate and rightful manner. This allows deceptive                 to the controlling entity residing in the terminal, the con-
  application developers to misuse the new connnunication                trolling entity being configured to add control data to at least
  environment and to develop applications that behave con-          45
                                                                         some of the messages diverted to it. In the connnunication
  trary to the agreements made with the operator of the                  network the system further includes authentication means
  network, for example.                                                  for receiving the control data, the authentication means
     The present invention seeks to eliminate the above-                 being configured to initiate authentication of the application
  described drawback.                                                    in response to reception of the control data. The system
                                                                    50
                                                                         further includes connection set-up means, responsive to the
              SUMMARY OF THE INVENTION                                   authentication means, for setting up a connection when the
                                                                         application is successfully authenticated by the authentica-
     The present invention seeks to bring about the necessary            tion means.
  mechanisms, for both terminals and networks, for efficiently              By means of the solution of the invention, certain open
  controlling the behavior of applications residing in a termi-     55   platform applications, which the users may use in their
  nal, especially in a mobile terminal, and for eliminating the          terminals, can be efficiently controlled so that the applica-
  possibility to misuse another application in place of a valid          tions cannot misuse the connnunication environment.
  application.                                                              In one embodiment of the invention, an application is
     In the present invention, the control mechanisms rest on            authenticated by having the controlling entity provide an
  a separate controlling entity residing in a terminal. At least    60   initial message sent by the application towards the network
  some of the outbound messages generated by an application              with a digest or digital signature, which is verified in the
  in a terminal are diverted to the controlling entity on their          network prior to the setting up of a session. In this way, the
  way from the application to the network. The controlling               network may ensure that the message was generated by an
  entity evaluates whether any changes are needed in the                 application that is controlled in the terminal so that misuse
  message or in the behavior of the application. Based on the       65   is not possible. This allows the network operators to use
  evaluation, the control entity then returns the message intact         application-specific billing without a risk of misuse of the
  or in a modified form. The controlling entity may even                 terms of an invoicing agreement, for example.
                                                                                                                           CCE_HMD_000008
Case 2:20-cv-00078-JRG Document 90-1 Filed 01/13/21 Page 10 of 14 PageID #: 3433


                                                      US 7,218,923 B2
                                3                                                                      4
        BRIEF DESCRIPTION OF THE DRAWINGS                               be downloaded from the delivery server 111, for example.
                                                                        The applications access the network through a protocol stack
     In the following, the invention and many of its embodi-            220, which is a Session Initiation Protocol (SIP) stack in this
  ments are described more closely with reference to the                environment. The tamper resistant area may further include
  examples shown in FIGS. 1 to 10 in the appended drawings,        5    an application repository 211 that includes identifiers of
  wherein:                                                              applications that need to be controlled by the trusted agent
     FIG. 1 illustrates an example of a communication envi-             212. The arrows provided with underlined numbers 1-10
  ronment in which the principles of the present the invention          present the cooperation of the different terminal entities
  may be beneficially implemented;                                      when an authorized application residing in the terminal is
     FIG. 2 illustrates one embodiment of a mobile terminal        10   started.
  according to the invention;                                              The applications are typically downloaded in encrypted
     FIG. 3 illustrates one embodiment of a message exchange            form from the delivery server. When a user downloads an
  between the different entities in the terminal of FIG. 2;             encrypted application, the encrypted application instance is
     FIG. 4 illustrates another example of a communication              normally accompanied with a rights module including a key
  environment in which the principles of the present the           15   213 for decrypting the application and a rights voucher 214,
  invention may be beneficially implemented;                            which expresses the rights acquired by the user for the
     FIG. 5 illustrates one embodiment of the invention for             application. As also discussed below, it is assumed here that
  utilizing the control mechanism of the terminal for authen-           the key and the rights voucher are utilized according to the
  ticating an application;                                              normal functionality of a DRM agent.
     FIG. 6 illustrates another embodiment of a mobile termi-      20      FIG. 3 illustrates the message exchange between the
  nal according to the invention;                                       above terminal entities, when an application is started.
     FIG. 7 and FIG. 8 illustrate two further embodiments of            Reference numbers 1-10 correspond to the steps provided
  a mobile terminal according to the invention;                         with like numbers in FIG. 2. It is assumed here that the user
     FIG: 9 illustrates another embodiment of the invention for         of the mobile terminal 100 starts application 210N. This may
  utilizing the control mechanism of the terminal for authen-      25   be a chess application, for example, in which case the user
  ticating an application; and                                          wants to play chess with the user of another mobile terminal
     FIG. 10 illustrates still another embodiment of the inven-         containing a similar chess application.
  tion for utilizing the control mechanism of the terminal for             When the user starts the application, the application
  authenticating an application.                                        communicates ( step 1) with the trusted agent. The trusted
                                                                   30   agent checks (step 2) the rights of the application and allows
            DETAILED DESCRIPTION OF THE                                 the decryption of the application if it detects that the
                     INVENTION                                          application is legally downloaded from the delivery server
                                                                        or is otherwise legally acquired. The checking of the rights
     FIG. 1 shows an example of a general communication                 and the decryption of the application is normally handled by
  environment in which the present invention can be applied,       35   the DRM agent, so if there is a separate trusted agent in
  the communication environment being based on the IMS                  addition to a normal DRM agent, these steps may be handled
  architecture as defined by the 3GPP. It is thus assumed here          by the DRM agent.
  that a call processing server 110 includes the Call State                In connection with the decryption of the application, the
  Control Functions (CSCF) according to the IMS architecture            trusted agent also writes the identifier of the application to
  and that it is connected to the core network elements, such      40   the application repository, if it detects that the application is
  as the Home Subscriber Server (HSS) 112, needed for                   such that its behavior needs to be controlled (step 3). If there
  provision of multimedia services. The HSS contains the                is a separate trusted agent in addition to a normal DRM
  master database for a given user. The call processing server,         agent in the terminal, the DRM agent may transfer the
  which also generates billing data for a separate billing              control of the operation to the trusted agent before the
  system (not shown in the figure), is connected to a General      45   writing event.
  Packet Radio Service (GPRS) network 104. The GPRS                        After the decryption, the application starts a session by
  network is further connected to a Radio Access Network                sending an INVITE request according to the SIP protocol to
  (RAN) 103 comprising a plurality of base stations 102 with            the opposite terminal (step 4). The INVITE request invites
  which mobile terminals 100 communicate through a radio                the opposite terminal to participate in the session, which is
  interface. The user of a mobile terminal is thus a subscriber    50   here assumed to be a chess session, and it includes a
  in a mobile communication system, such as the GSM or                  description of the session, for example. The INVITE request
  UMTS system, while the terminal is typically a multimedia             further includes the identifier of the application, which is
  phone. A delivery server 111, from which applications may             then utilized by the SIP protocol stack. When the protocol
  be downloaded to the mobile terminals is connected to the             stack receives the outbound INVITE request generated by
  GPRS network, either directly or through another packet          55   the application, it checks from the application repository
  network, such as the Internet.                                        whether the application is such that it needs to be controlled
     FIG. 2 is a schematic illustration of one embodiment of a          (step 5). If the application identifier is found in the reposi-
  terminal according to the invention. The entities relevant to         tory, the repository returns a positive response (step 6)
  the invention reside in a tamper resistant area 200 of the            indicating that the application needs to be controlled. When
  terminal or in an open platform area 201. The tamper             60   the protocol stack receives the positive response, it sends the
  resistant area includes at least one trusted agent 212, which         INVITE request to the trusted agent (step 7). The trusted
  acts as a controlling entity controlling the rights and behav-        agent then examines the request and checks, whether the
  ior of the applications. The trusted agent may be a dedicated         application behaves as it should be behaving (step 8). The
  software agent or a Digital Rights Management (DRM)                   trusted agent may modify the request, for example by adding
  agent whose normal functionality has been modified for the       65   control data, such as control parameters, to the request. As
  method of the invention. The open platform area in turn               discussed below, the trusted agent may also prohibit the
  includes a plurality of applications 210 1 to 210N which may          sending of the request. If the trusted agent allows the
                                                                                                                          CCE_HMD_000009
Case 2:20-cv-00078-JRG Document 90-1 Filed 01/13/21 Page 11 of 14 PageID #: 3434


                                                        US 7,218,923 B2
                                 5                                                                       6
  sending of the request, it returns the request, either as such           SHA-1, for example. As discussed below, the secret key may
  or in a modified form, to the SIP protocol stack (step 9). The           received in connection with each application download (the
  protocol stack then transmits the INVITE request to the                  key in the rights module), or a key stored permanently in the
  network (step 10).                                                       tamper resistant area may be used for the authentication of
     If the response at step 6 from the application repository is     5    the applications.
  negative, the protocol stack transmits the INVITE request                   If the authentication server detects that the digest calcu-
  directly to the network, i.e. the INVITE request is not sent             lated by it matches the digest received in the authentication
  to the trusted agent.                                                    request, the application is successfully authenticated. In
     In one embodiment of the invention, the applications are              other words, the authentication server can be sure that the
  authenticated by means of the above mechanism. In another           10   application is controlled by the trusted agent in the terminal,
  embodiment, the mechanism is utilized for ensuring that                  and therefore no misuse is possible in the terminal.
  authorized applications obey the SIP policies of the operator.              The authentication server then returns an authentication
  The authentication of the applications is discussed first.               response to the call processing server (step 12). If the
     FIG. 4 shows an example of a general communication                    response indicates that the authentication was successful, the
  environment in which the authentication of the applications         15   call-processing server forwards the INVITE request to the
  can be implemented. The communication environment now                    opposite terminal (step 13) and generates a charging record
  includes an authentication server 120 for authenticating the             for the session. However, if the authentication did not
  application before a session is set up. Otherwise the envi-              succeed, the call processing server sends an error message to
  ronment may be as discussed in connection with FIG. 1.                   the terminal.
     FIG. 5 illustrates one embodiment of the message                 20      The above-described embodiments of the terminal may be
  exchange in the environment of FIG. 4. When the applica-                 modified by omitting the use of the application repository,
  tion is started, the trusted agent first checks the rights of the        for example. In this case, the SIP protocol stack sends the
  application (step 2). If the rights are valid, the trusted agent         INVITE request of each authorized application to the trusted
  sends a token request lo the authentication server (step 2A)             agent, since it cannot be sure whether the application is such
  requesting a token for the session that is about to start. In       25   that it needs to be controlled. The trusted agent then exam-
  response to the request, the authentication server returns a             ines whether any control operations are needed.
  token to the trusted agent (step 2B). The token request may                 As mentioned above, in one embodiment of the invention
  include, for example, the subscriber identifier in question so           the applications are controlled to ensure that they obey the
  that the authentication server will be able to associate a               policies set by the operator. In this embodiment of the
  subsequent authentication request with the correct token.           30   invention, the tamper resistant area includes the policy rules
  The token is typically a random number used in digest                    set for the terminals. As shown in FIG. 6, which illustrates
  calculation, i.e. it is different for each request (session) in          this embodiment of the terminal, the rules may be stored in
  order to eliminate misuse by replaying messages. When the                a separate database 250 in the tamper resistant area. The
  trusted agent has received the token, the application control            operation of the terminal corresponds to that described in
  continues as discussed in connection with FIGS. 2 and 3.            35   connection with FIGS. 2 and 3, except that in this embodi-
  Reference numeral 230 in FIG. 5 refers to the block marked               ment the trusted agent compares the behavior of the appli-
  with the same reference numeral in FIG. 3. However, in the               cation to the policy rules at step 8. Moreover, in this
  example of FIG. 5 the trusted agent modifies the INVITE                  embodiment the type(s) of the messages may be different.
  request by adding a digest, or a digital signature, to the               Depending on the result of the comparison, the trusted agent
  INVITE request at step 8. In other words, in the embodiment         40   may then allow or prohibit the sending of the message, for
  of FIG. 5 the control data shown in the modified INVITE                  example. The policy rules may also be stored in the appli-
  request of FIG. 3 includes a digest.                                     cation repository, if the repository is used in the terminal.
     The INVITE request is then transmitted (step 10) to the               The policy rules may include, for example, load parameters
  call processing server, which now performs an additional                 that indicate whether an application is causing excessive
  authentication step in order to authenticate the application.       45   load. A default set of the policy rules may be stored in the
  For this purpose, the call processing server sends an authen-            tamper resistant area in the manufacturing phase of the
  tication request to the authentication server (step 11). This            terminal, and/or the operator may be able to download
  authentication request includes, in addition to the digest, the          policy rules into the tamper resistant area.
  subscriber identifier so that the authentication server is able             The functionality needed in the SIP protocol stack may be
  to identify the correct token it previously assigned for this       50   introduced as changes made within the protocol stack, as is
  session. The authentication request may also include the                 assumed in the above examples. Alternatively, the function-
  whole INVITE request (including the subscriber identifier).              ality may be introduced as a separate middleware modifi-
  Based on the token found, the authentication server calcu-               cation module that resides between the application(s) and
  lates a digest and compares it with the digest received in the           the protocol stack and which thus also provides an Appli-
  authentication request. The token may also be transmitted to        55   cation Program Interface (API) for the applications. This
  the authentication server, whereby no other search keys are              embodiment is illustrated in FIGS. 7 and 8. In FIG. 7 it is
  needed for identifying the correct token in the authentication           assumed that no application repository is utilized in the
  server.                                                                  tamper resistant area, but that the middleware modification
     The digest may be calculated in a standard manner using               module 260 sends all the INVITE requests to the trusted
  the same algorithm in the terminal and in the authentication        60   agent (step 5 in the figure). FIG. 8 shows an embodiment
  server and using a secret key, the token, and possibly also              with the application repository. It is further assumed in FIG.
  other predetermined data, such as the subscriber identifier, as          7 and FIG. 8 that the trusted agent fetches the token from the
  the input data for the algorithm, which then outputs the                 network (steps 3 and 4, respectively) after the rights of the
  digest. The secret key may be a symmetric key (shared                    application have been checked (steps 1 and 2). The token
  secret) or the private key of the trusted agent. In the latter      65   may also be fetched after the application has been started,
  case the authentication server uses the public key of the                since the INVITE request is in any case diverted to the
  trusted agent. The algorithm used may be the MD5 or the                  trusted agent for the addition of the digest.
                                                                                                                            CCE_HMD_000010
Case 2:20-cv-00078-JRG Document 90-1 Filed 01/13/21 Page 12 of 14 PageID #: 3435


                                                       US 7,218,923 B2
                                 7                                                                      8
     The above-described mechanism cannot prevent unautho-                eluding the corresponding public key) may be stored in the
  rized applications, i.e. applications that are not approved by          terminal already in the manufacturing phase, for example. If
  the operator, from being used in the terminal. Rather, the              the authentication process utilizes a permanent private key
  above mechanism prevents an unauthorized application                    stored in the tamper-resistant area, all the applications are
  from being used in place of a valid application. If the use        5    authenticated by means of the same key. In case of a key that
  unauthorized applications is also to be eliminated, the SIP             is not application-specific, the trusted entity is actually the
  stack must be moved to the tamper-proof area or the                     entity authenticated. However, as in this case the authenti-
  possibility to change the SIP stack is to be eliminated                 cating entity can be sure that the application is controlled by
  otherwise. In the above examples, it is assumed that the SIP            the trusted agent in the terminal, the authentication of the
  stack (or the middleware modification module) can be               10   application here refers to all the above alternative uses of a
  changed but the trusted agent offers its services only to a             key/shared secret.
  valid SIP stack (or middleware modification module).                       The authentication may also be introduced into the call
     The authentication of the application may also be per-               processing server, for example, or the authentication server
  formed in another network element than the authentication               may be in connection with the delivery server or the call
  server. FIG. 9 illustrates an example, in which the authen-        15   processing server. However, if the authentication process
  tication occurs in the delivery server. When the user decides           utilizes application-specific or application-instance-specific
  to download an application from the delivery server (step               keys generated by the delivery server and another entity than
  900), a download request is sent from the terminal to the               the delivery server acts as the authenticating entity, the keys
  delivery server (step 901). In response to the request, the             must be transferred to the said another entity.
  delivery server generates a secret key and an identifier,          20      In one embodiment of the invention, the terminal may
  which are specific to the application instance to be sent to the        fetch several tokens at a time and use them one by one. Each
  user (step 902). The delivery server then sends the encrypted           time an application is started, the terminal takes one of the
  content (application) to the terminal, together with a rights           tokens fetched and uses it for calculating the digest. Once a
  module that includes a key and the identifier generated (step           token is used, it is discarded. In this embodiment, token
  903). When the application is started (step 904), the trusted      25   identifiers may be used to indicate the token used at each
  agent checks the rights of the application (step 905) and               time. The authenticating entity (such as the delivery server)
  sends a token request to the delivery server if the rights are          may send the identifiers together with the tokens to the
  valid (step 906). The token request includes the identifier of          terminal, and the terminal may insert the token identifier in
  the application instance. Upon receiving the request, the               the INVITE request, whereby the authenticating entity may
  delivery server generates a token, associates it with the          30   perform the authentication based on the correct token.
  identifier of the application instance ( step 907), and returns            In another embodiment of the invention, the call process-
  the token to the terminal (step 908). When the trusted agent            ing server challenges the terminal after the INVITE request
  has received the token, the application control may continue            is sent. In this embodiment, which is illustrated in FIG. 10,
  as discussed in connection with FIGS. 2 and 3. Reference                the download and the start of the application (steps 1000 to
  numeral 230 in FIG. 9 refers to the block marked with the          35   1005) as well as the application control in the terminal may
  same reference numeral in FIG. 3. However, in the example               be performed as disclosed above. However, the token
  of FIG. 9 the trusted agent may now modify the INVITE                   request is not sent prior to the INVITE request, but the
  request by adding the digest and the identifier of the appli-           terminal first sends an INVITE request failing to include the
  cation instance to the INVITE request (which includes the               digest (step 1009). When the delivery server receives the
  user identity in the message header). This INVITE request is       40   INVITE request, it generates a token (step 1010) and sends
  sent to the call processing server (step 909), which finds out          it to the terminal. The terminal then calculates the digest
  the correct delivery server (step 910) and sends the authen-            based on the token and returns the digest to the delivery
  tication request to that delivery server (step 911). The                server, which then also calculates the digest and compares it
  authentication request includes the digest, the identifier of           with the digest received from the terminal (step 1016). The
  the application instance, and the identifier of the user. Based    45   authentication result is then sent to the call processing server
  on the binding established earlier at step 907, the delivery            (step 1017), and the process continues in the above-de-
  server finds the correct token, whereby it can calculate the            scribed manner.
  digest and compare the calculated digest with the digest                   In still another embodiment of the invention, the terminal
  received in the authentication request (step 912). The deliv-           and the authenticating entity, such as the delivery server, are
  ery server then returns the authentication response to the call    50   provided with their respective counters. The terminal incre-
  processing server (step 913). If the response indicates that            ments its counter each time an application is started and uses
  the authentication was successful, the call processing server           the counter value for the calculation of the digest. The
  may then invite the other party/parties to the session (step            authenticating entity in tum increments its counter each time
  914). However, if the authentication did not succeed, the call          a digest is checked. In this way no token needs to be
  processing server sends an error message to the terminal.          55   transmitted, since the counter value acts as a token. How-
     In the example of FIG. 9, the calculation of the digest is           ever, a synchronization mechanism is needed for the
  based on an application-instance-specific secret key gener-             counters to maintain them synchronized.
  ated by the delivery server in connection with the download                Although the invention was described above with refer-
  of the application, i.e. different keys are generated for each          ence to the examples shown in the appended drawings, it is
  download of a particular application (such as a chess appli-       60   obvious that the invention is not limited to these, but may be
  cation) by the delivery server. It is also possible that an             modified by those skilled in the art without departing from
  application-specific (i.e. not instance-specific) secret key is         the scope and spirit of the invention. For example, in the
  generated by the delivery server, in which case different keys          above examples the mutual order of some messages may be
  are generated for different applications. However, as men-              changed and one message shown in the examples may in
  tioned above, the authentication may also be based on a            65   practice comprise more than one message. The mechanism
  public/private key pair or a shared secret, which may not be            may also be applied to other type of messages than the
  application-specific. The private key and a certificate (in-            above-mentioned INVITE request, especially if the behavior
                                                                                                                            CCE_HMD_000011
Case 2:20-cv-00078-JRG Document 90-1 Filed 01/13/21 Page 13 of 14 PageID #: 3436


                                                       US 7,218,923 B2
                                9                                                                      10
  of the applications is controlled. If the connnunication is               checking, prior to the sending the messages, a right
  session-based, the authentication needs to be performed only                 related to the application program, the right indicating
  for the message initiating the session, while in an event-                   whether the application program is authorized to run in
  based connnunication each message needs to be authenti-                      the terminal; and
  cated. The mechanism may also be used in another than the         5       authenticating the application program in response to
  above-described IMS-based environment, in which case the                     reception of the message modified by the modifying.
  protocol stack used may also be another than an SIP stack.                10. The method according to claim 9, further comprising:
                                                                            creating a token for the authenticating.
     The invention claimed is:                                              11. The method according to claim 10, further compris-
     1. A method for controlling application programs in a          10   ing:
  communication terminal, the method comprising:                            retrieving the token from a first network node,
     sending messages from an application program towards a                 wherein the creating is performed in the first network
        connnunication network, the application program                        node.
        residing in a connnunication terminal;                              12. The method according to claim 11, wherein the
     diverting a message of the messages to a controlling entity    15   retrieving is responsive to the checking.
        residing in the connnunication terminal; and                        13. The method according to claim 11, further compris-
     based on the message, controlling in the controlling entity         ing:
        whether the application program behaves in a prede-                 downloading the application program from a second
        termined manner in the connnunication terminal, the                    network node to the connnunication terminal.
        controlling being performed before the message is           20      14. The method according to claim 13, wherein the
        transmitted from the connnunication terminal to the              modifying comprises:
        connnunication network.                                             calculating a digest based on the token and a secret key;
                                                                               and
     2. The method according to claim 1, further comprising:
                                                                            adding the digest in the message diverted lo the control-
     checking, prior to the sending of the messages, a right        25         ling entity.
        related to the application program, the right indicating            15. The method according to claim 14, further compris-
        whether the application program is authorized to run in          ing:
        the terminal.                                                       generating the secret key in the second network node; and
     3. The method according to claim 2, wherein the control-               transferring the secret key to the communication terminal.
  ling comprises modifying the message diverted to the con-         30      16. The method according to claim 15, wherein the
  trolling entity.                                                       transferring comprises performing the transferring in con-
     4. The method according to claim 1, wherein the control-            nection with the downloading.
  ling comprises preventing the message diverted to the con-                17. The method according to claim 15, wherein the
  trolling entity from being transmitted to the connnunication           downloading comprises downloading the application pro-
  network.                                                          35   gram from the second network node, in which the first and
     5. The method according to claim 1, further comprising:             second network nodes are the same.
     storing a plurality of application programs in the com-                18. The method according to claim 14, wherein the
        munication terminal; and                                         authenticating comprises verifying the digest.
     maintaining a repository including application program                 19. The method according to claim 18, wherein the
        identifiers for the plurality of application programs for   40   verifying comprises verifying the digest in the first network
        which the diverting and controlling are to be per-               node.
        formed.                                                             20. The method according to claim 9, wherein the modi-
     6. The method according to claim 5, further comprising:             fying comprises adding an identifier in the message diverted
     examining whether the diverting and controlling are per-            to the controlling entity, wherein the identifier identifies the
        formed for the message sent from the application            45   application program.
        program towards the network,                                        21. The method according to claim 20, wherein the
     wherein the examining comprises comparing an applica-               authenticating comprises:
        tion program identifier of the application program                  generating a token in response to reception of the message
        identifiers within the message with the application                    including the identifier; and
        program identifiers stored in the repository.               50      sending the token to the connnunication terminal.
                                                                            22. The method according to claim 21, further compris-
     7. The method according to claim 6, wherein the exam-
                                                                         ing:
  ining further comprises examining a message type.
                                                                            calculating, in the connnunication terminal, a digest based
     8. The method according to claim 1, wherein the diverting
                                                                               on the token and a secret key.
  comprises diverting the messages to the controlling entity.       55      23. The method according to claim 22, wherein the
     9. A method for controlling application programs in a               authenticating comprises verifying the digest calculated in
  communication terminal, the method comprising:                         the communication terminal.
     sending messages from an application program towards a                 24. A terminal for a connnunication system, the terminal
        connnunication network, the application program                  comprising:
        residing in a connnunication terminal;                      60      an application program configured to send messages
     diverting a message of the messages to a controlling entity               towards a connnunication network; and
        residing in the connnunication terminal;                            a diverting unit configured to divert a message of the
     controlling the message in the controlling entity before                  messages sent from the application program and des-
        the message is transmitted from the connnunication                     tined for the connnunication network to a controlling
        terminal to the connnunication network, wherein the         65         entity residing in the terminal,
        controlling comprises modifying the message diverted                wherein the controlling entity is configured to control,
        to the controlling entity;                                             based on the message and before the message is trans-
                                                                                                                           CCE_HMD_000012
Case 2:20-cv-00078-JRG Document 90-1 Filed 01/13/21 Page 14 of 14 PageID #: 3437


                                                       US 7,218,923 B2
                                11                                                                      12
        mitted to the communication network, whether the                  receiving the control data that includes a digest calculated
        application program behaves in a predetermined man-               based on a secret key and a token, and for verifying the
        ner in the communication terminal, and                            digest.
     wherein the terminal is a terminal of a communications                  35. The system according to claim 33, wherein the system
        system.                                                      5    further comprises:
     25. The terminal according to claim 24, wherein the                     a delivery server for delivering application programs to
  controlling entity is configured to check a right related to the              communication terminals, wherein the delivery server
  application program, the right indicating whether the appli-                  located in the communication network.
  cation program is authorized to be run in the terminal.                    36. The system according to claim 35, wherein the deliv-
     26. The terminal according to claim 24, wherein the             lO   ery server is configured to generate a secret key in connec-
  controlling entity is configured to reside in a tamper resistant        tion with a download of the application program from the
  area of the terminal.                                                   delivery server to the terminal.
     27. The terminal according to claim 24, wherein the                     37. The system according to claim 33, wherein the control
  controlling entity is configured to add a digest in the                 data comprises an identifier identifying the application pro-
  message.                                                           15
                                                                          gram.
     28. The terminal according to claim 24, wherein the
                                                                             38. The system according to claim 35, wherein the authen-
  controlling entity is configured to add an identifier in the
                                                                          tication means is configured to send a token to the terminal
  message, and wherein the identifier is configured to identify
                                                                          in response to reception of an identifier for calculating a
  the application program.
                                                                          digest in the terminal, and wherein the authentication means
     29. The terminal according to claim 24, wherein the             20
                                                                          is configured to verify the digest.
  diverting unit comprises a software module residing
  between the application program and a protocol stack resid-                39. A system for controlling application programs in a
  ing in the terminal.                                                    communication terminal, the system, comprising:
     30. The terminal according lo claim 24, wherein the                     sending means for sending messages from an application
  diverting unit is introduced into a protocol stack residing in     25         program towards a communication network, the appli-
  the terminal.                                                                 cation program residing in a communication terminal;
     31. The terminal according to claim 24, further compris-                diverting means for diverting a message of the messages
  ing:                                                                          to a controlling entity residing in the communication
     a repository comprising application program identifiers                    terminal; and
        for determining whether the message sent by the appli-       30      the controlling entity configured to control, based on the
        cation program is diverted to the controlling entity.                   message and before the message is transmitted from the
     32. The terminal according to claim 24, wherein the                        communication terminal to the communication net-
  terminal comprises a mobile terminal.                                         work, whether the application program behaves in a
     33. A system for authentication application programs in a                  predetermined manner in the communication terminal.
  communication network, the system comprising:                      35      40. A terminal for a communication system, the terminal,
     an application program to send messages towards a com-               comprising:
        munication network;                                                  an application program configured to send messages
     diverting means for diverting a message of the messages                    towards a communication network;
        sent from the application program and destined for the
                                                                             diverting means for diverting a message of the messages
        communication network to a controlling entity residing       40
                                                                                sent from the application program and destined for the
        in a terminal;
                                                                                communication network to a controlling entity residing
     the controlling entity configured to add control data to the
                                                                                in the terminal,
        message;
     authentication means for receiving the control data to                  wherein the controlling entity is configured to control,
        initiate authentication of the application program in        45         based on the message and before the message is trans-
        response to reception of the control data; and                          mitted to the communication network, whether the
     connection set-up means, responsive to the authentication                  application program behaves in a predetermined man-
        means, for setting up a connection when the application                 ner in the communication terminal, and
        program is successfully authenticated by the authenti-               wherein the terminal is a terminal of a communications
        cation means.                                                50         system.
     34. The system according to claim 33, wherein the authen-
  tication means comprises authentication means both for                                        *   *   *    *   *




                                                                                                                         CCE_HMD_000013
